Citation Nr: 0020191	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  99-04 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than January 30, 
1995, for a grant of a total rating on the basis of 
individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel

INTRODUCTION

The veteran had active service from June 1977 to May 1981.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office in Waco, Texas.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  In March 1988, the veteran filed a claim for a total 
rating on the basis of individual unemployability, which the 
RO denied in an April 1988 rating decision.  The veteran was 
informed of this determination the following month, in May 
1988, and no appeal was perfected therefrom.  As such, the 
April 1988 rating decision became final in accordance with 
applicable law.

3.  In July 1991, the veteran filed a claim for increased 
evaluations of her service-connected disabilities.  The RO 
then provided the veteran with VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability) in September 1991.  The veteran returned 
this form to the RO in October 1991.  In a January 1992 
rating decision, the RO again denied the veteran's claim for 
a total rating on the basis of individual unemployability.  
The veteran was informed of this determination the same 
month, and no appeal was perfected therefrom.  As such, the 
January 1992 rating decision became final in accordance with 
applicable law.

4.  In January 1995, the veteran again filed a claim for a 
total rating on the basis of individual unemployability, 
which the RO granted in a November 1995 rating decision, 
effective from January 30, 1995.  The veteran then perfected 
an appeal as to the effective date assigned.

CONCLUSION OF LAW

An effective date earlier than January 30, 1995, for a grant 
of a total rating on the basis of individual unemployability 
is not warranted. 38 U.S.C.A. § 5110 (West & Supp. 2000); 
38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Controlling law and regulation provide that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application thereof.  See 
38 U.S.C.A. § 5110(a) (West 1991).  The effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (1999).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total when 
the disabled veteran is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, this 
disability shall be ratable as 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with her education and occupational 
experience by reason of her service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).

If a veteran disagrees with an RO rating decision, she must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal, or the 
RO's determination becomes final.  38 U.S.C.A. § 7105(b)(1) 
(West 1991); 38 C.F.R. § 20.302 (1999).

II.  Factual Background

In March 1988, the veteran filed a claim for a total rating 
on the basis of individual unemployability, which the RO 
denied in an April 1988 rating decision.  The veteran was 
informed of this determination the following month, in May 
1988, and no appeal was perfected therefrom.

In July 1991, the veteran filed a claim for increased 
evaluations of her service-connected disabilities.  Pursuant 
to receipt of service medical records, private medical 
records, VA treatment records, and a VA examination 
(conducted from September to October 1991), the RO, in a 
January 1992 rating decision, again denied the veteran's 
claim for a total rating on the basis of individual 
unemployability, although the veteran's assigned evaluation 
for chronic low back strain was increased to 20 percent and 
service connection was granted for additional disabilities, 
i.e., congenital ptosis and migraine headaches.  The veteran 
was informed of this determination the same month, and no 
appeal was perfected therefrom.

In January 1995, the veteran again filed a claim for a total 
rating on the basis of individual unemployability.  In 
connection with this claim, the RO received and considered 
additional VA treatment records (dated from August 1984 to 
February 1995) and private medical records (dated in March 
1995).  The RO, in a November 1995 rating decision, confirmed 
and continued the veteran's assigned evaluations for her 
service-connected disabilities and granted the veteran's 
claim for a total rating on the basis of individual 
unemployability, as she had met the schedular criteria for 
individual unemployability since July 1991 and the record 
showed that the veteran had not worked since 1988.  The 
effective date assigned for the grant of a total rating was 
January 30, 1995, the date the RO received the veteran's 
claim.

The veteran filed a notice of disagreement and substantive 
appeal as to the effective date assigned, in September 1998 
and March 1999 respectively.  At her video hearing before a 
Member of the Board (conducted in December 1999), the veteran 
testified that the last time she held a job was in 1987.  
(Transcript (T.) at 3).  The veteran also testified that she 
had filed a claim with VA for a total rating at that same 
time.  (T. at 4).  In connection with this claim, she 
reported for a VA examination, in which she was asked a lot 
of psychological questions and was noted to be a 
schizophrenic hypochondriac.  Id.  The veteran complained 
about this evaluation, and she was then reevaluated by the 
same examiner, who apologized for his earlier behavior and 
promised her that he would do everything in his power to see 
that she got what she wanted.  Id.  The veteran stated that 
she was finally awarded unemployability in 1995.  Id.  The 
veteran clarified that between 1987 and 1995 she had tried to 
find gainful employment, but she had been unsuccessful.  When 
asked what kinds of jobs she had applied for, the veteran 
stated that she had tried to find sitting down jobs and desk 
jobs, including jobs with computers.  (T. at 7).  The veteran 
testified that she had twice applied for Social Security 
benefits, but she had been denied.  Id.

III.  Analysis

The Board recognizes the veteran's contentions that she is 
entitled to an effective date of 1987 for the grant of a 
total rating on the basis of individual unemployability, as 
this was the last time she was employed.  The Board also 
acknowledges the RO's determination that the veteran met the 
schedular criteria for a total rating in July 1991.  However, 
the Board must adhere to established laws and regulations in 
its determinations.  As such, the veteran's claim for an 
earlier effective date for a grant of a total rating on the 
basis of individual unemployability must be denied in this 
instance.

As noted above, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase of compensation, dependency and 
indemnity compensation, or pension shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application thereof.  See 
38 U.S.C.A. § 5110(a).  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  Further, if a veteran disagrees with an RO 
rating decision, she must file both a notice of disagreement 
with the RO's determination and a corresponding substantive 
appeal, or the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.

Here, the RO initially denied the veteran's claim for a total 
rating in an April 1988 rating decision.  The veteran 
received proper notice as to this determination, but she did 
not perfect an appeal therefrom.  In effect, then, the April 
1988 rating decision became final.  As for the January 1992 
rating decision that denied a total rating on the basis of 
individual unemployability, the Board notes that the veteran 
received proper notice of this determination and that she 
again did not perfect an appeal as to this determination.  As 
such, the January 1992 rating decision, too, became final.  
It was not until January 30, 1995, that the veteran once more 
filed a claim for a total rating, which the RO subsequently 
granted in a November 1995 rating decision.

Given these events, specifically two final decisions as to 
the grant of a total rating on the basis of individual 
unemployability, the Board finds that the effective date for 
the veteran's reopened claim for a total rating cannot be 
earlier than January 30, 1995, the date the RO next received 
such a claim.  See 38 U.S.C.A. § 5110(a).

Further, as to the additional private medical and VA 
treatment records reviewed by the RO in connection with the 
veteran's January 1995 claim for a total rating on the basis 
of individual unemployability, the Board notes that this 
evidence is dated from August 1994 to March 1995, which would 
be within a year of the veteran's January 1995 claim and 
could allow for an effective date in August 1994.  See 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  However, 
in this respect, the Board finds that this additional 
evidence fails to support increased evaluations as to any of 
the veteran's service-connected disabilities, as it does not 
speak to the level of severity of the veteran's various 
disabilities.  Rather, this evidence indicates that the 
veteran's ptosis was doing well and that she had complaints 
of back pain and migraine headaches.  Further, the Board 
notes that the RO did not increase any of the veteran's 
assigned evaluations for her service-connected disabilities 
when it granted the veteran's claim for a total rating on the 
basis of individual unemployability.  Rather, the RO noted 
that the veteran met the schedular criteria for a total 
rating since July 1991 and that the record showed that she 
had been unemployed since 1988.

In light of the evidence, law, and development discussed 
above, the Board finds that an effective date earlier than 
January 30, 1995, for a grant of a total rating on the basis 
of individual unemployability is not warranted.  Given that 
the veteran's claim was reopened after two final denials, 
applicable regulation stipulates that the effective date 
shall not be earlier than the date of receipt of application 
thereof.  See 38 U.S.C.A. § 5110(a).  Further, the provisions 
of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
not applicable in this instance, as the medical records 
considered by the RO in connection with the veteran's January 
1995 claim for a total rating do not provide ascertainable 
evidence of an increase in disability.

In reaching this determination, denying an effective date 
earlier than January 30, 1995, the Board stresses to the 
veteran that it understands the reasoning behind her argument 
that since she was unemployed since 1987, the effective date 
should be in 1987.  However, absent clear and unmistakable 
error, applicable regulation precludes such a determination, 
as the veteran did not appeal the RO's April 1988 rating 
decision.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

As to the RO's determination that the veteran had met the 
schedular criteria for a total rating since July 1991, the 
Board stresses that the provisions of 38 C.F.R. §§ 3.340, 
3.341, and 4.16 require not only threshold evaluations of a 
certain percentage, but it must also be shown that that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.


ORDER

An effective date earlier than January 30, 1995, for a grant 
of a total rating on the basis of individual unemployability 
is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

